
	
		I
		111th CONGRESS
		2d Session
		H. R. 4486
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. Hodes (for
			 himself, Ms. Slaughter,
			 Ms. Shea-Porter,
			 Mr. Mollohan,
			 Mr. Rahall,
			 Mr. Tierney,
			 Mr. Welch,
			 Mr. Van Hollen,
			 Mr. Ellison,
			 Ms. Pingree of Maine,
			 Mr. Michaud,
			 Ms. Sutton,
			 Mr. Oberstar,
			 Mr. Walz, Ms. Schakowsky, Ms.
			 Kaptur, Mr. Massa,
			 Mr. Peterson,
			 Ms. McCollum,
			 Mr. DeFazio,
			 Mr. Kagen, and
			 Mr. Costello) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  distributions of debt securities in a tax free spin-off transaction in the same
		  manner as distributions of cash or other property.
	
	
		1.Treatment of securities of a
			 controlled corporation exchanged for assets in certain reorganizations
			(a)In
			 generalSection 361 of the Internal Revenue Code of 1986
			 (relating to nonrecognition of gain or loss to corporations; treatment of
			 distributions) is amended by adding at the end the following new
			 subsection:
				
					(d)Receipt of
				securities, etc., in exchange for assets in certain
				reorganizationsIf—
						(1)property is
				transferred to a corporation (hereinafter in this subsection referred to as the
				controlled corporation) pursuant to a plan of reorganization
				described in section 368(a)(1)(D), and
						(2)pursuant to such
				plan of reorganization, stock or securities in the controlled corporation are
				distributed in a transaction which qualifies under section 355,
						then any
				securities and nonqualified preferred stock (as defined in section 351(g)(2))
				of the controlled corporation shall be treated as other property for purposes
				of subsections (a) and
				(b)..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 distributions after December 31, 2009.
			
